           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

DYLAN WOOD, Individually and
on Behalf of All Others Similarly Situated                 PLAINTIFF


v.                       No. 3:19-cv-26-DPM

ELITE EYE CARE & OPTICAL, LLC, and
DR. CADE M. WILSON                                     DEFENDANTS

                               ORDER
     Dylan Wood worked as a medical assistant for Elite Eye Care
between December 2017 and January 2019. Wood says he was paid
hourly, worked more than forty hours a week, and was not paid any
extra for his overtime work. Wood moved to conditionally certify a
collective action, NQ 9. And the parties have settled in principle and
stipulated to a group. NQ 18. The Court agrees that certain Elite Eye
Care employees were subject to a common wage policy and are
similarly situated. Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165
(1989); Smith v. Frac Tech Services, LLC, No. 4:09-cv-679-JLH (E.D. Ark.
24 Nov. 2009). The Court therefore conditionally certifies the following
group:

     All persons who work or worked for Elite Eye Care &
     Optical, LLC, and Dr. Cade Wilson as full-time hourly
     employees at any time since 8 February 2017.
As stipulated, Elite Eye and Wilson must provide plaintiff's counsel (on
an electronic spreadsheet) a list of names, addresses, and e-mail
address of group members.
     The stipulated notice, proposed consent forms, email, and
reminder postcard are approved with tweaks. NQ 18-1, NQ 18-2, NQ 18-3,
NQ 18-4 & NQ 18-5. Please name the employer in the group description.
Remove "Court" from the subject line of the email. Delete the dash in
"hourly paid" each time that phrase appears. Plaintiff's counsel may
send these messages by regular mail and e-mail, as agreed by the
parties. There's no need for text messages, too. Here's the schedule.

   • Elite Eye Care and Dr. Wilson
     produce spreadsheet                         20 December 2019

   • Notice period opens                         27 December 2019
   • Opt-in period closes                        11 March 2020
   • Joint Motion to approve and dismiss
     or Joint Status Report                      10 April 2020

                             *     *      *
     Motion, NQ 9, granted as modified.




                                  -2-
So Ordered.


               ~         datt fl:
              D .P. Marshall  fr.
              United States District Judge

                1   ~CL.Wi bul ;tO I4




              -3-
